Cite as: 559 U. S. ____ (2010)                  1

                               Per Curiam

SUPREME COURT OF THE UNITED STATES
           JAMEY L. WILKINS v. OFFICER GADDY
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT

               No. 08–10914.    Decided February 22, 2010


  PER CURIAM.
  In Hudson v. McMillian, 503 U. S. 1, 4 (1992), this
Court held that “the use of excessive physical force against
a prisoner may constitute cruel and unusual punishment
[even] when the inmate does not suffer serious injury.” In
this case, the District Court dismissed a prisoner’s exces
sive force claim based entirely on its determination that
his injuries were “de minimis.” Because the District
Court’s approach, affirmed on appeal, is at odds with
Hudson’s direction to decide excessive force claims based
on the nature of the force rather than the extent of the
injury, the petition for certiorari is granted, and the judg
ment is reversed.
                             I
  In March 2008, petitioner Jamey Wilkins, a North
Carolina state prisoner, filed suit in the United States
District Court for the Western District of North Carolina
pursuant to 42 U. S. C. §1983. Wilkins’ pro se complaint
alleged that, on June 13, 2007, he was “maliciously and
sadistically” assaulted “[w]ithout any provocation” by a
corrections officer, respondent Gaddy.1 App. to Pet. for
Cert. C–4. According to the complaint, Gaddy, apparently
angered by Wilkins’ request for a grievance form,
“snatched [Wilkins] off the ground and slammed him onto
the concrete floor.” Ibid. Gaddy “then proceeded to punch,
kick, knee and choke [Wilkins] until another officer had to
——————
 1 The   materials in the record do not disclose Gaddy’s full name.
2                    WILKINS v. GADDY

                         Per Curiam

physically remove him from [Wilkins].” Ibid. Wilkins
further alleged that, “[a]s a result of the excessive force
used by [Gaddy], [he] sustained multiple physical injuries
including a bruised heel, lower back pain, increased blood
pressure, as well as migraine headaches and dizziness”
and “psychological trauma and mental anguish including
depression, panic attacks and nightmares of the assault.”
Ibid.
  The District Court, on its own motion and without a
response from Gaddy, dismissed Wilkins’ complaint for
failure to state a claim. Citing Circuit precedent, the court
stated that, “[i]n order to state an excessive force claim
under the Eighth Amendment, a plaintiff must establish
that he received more than a de minimus [sic] injury.” No.
3:08–cv–00138 (WD NC, Apr. 16, 2008), pp. 1, 2 (citing
Taylor v. McDuffie, 155 F. 3d 479, 483 (CA4 1998); Riley v.
Dorton, 115 F. 3d 1159, 1166 (CA4 1997) (en banc); foot
note omitted). According to the court, Wilkins’ alleged
injuries were no more severe than those deemed de mini
mis in the Circuit’s Taylor and Riley decisions. Indeed,
the court noted, Wilkins nowhere asserted that his inju
ries had required medical attention.
  In a motion for reconsideration, Wilkins stated that he
was unaware that the failure to allege medical treatment
might prejudice his claim. He asserted that he had been
prescribed, and continued to take, medication for his
headaches and back pain, as well as for depression. And
he attached medical records purporting to corroborate his
injuries and course of treatment.
  Describing reconsideration as “an extraordinary rem
edy,” the court declined to revisit its previous ruling. No.
3:08–cv–00138 (WD NC, Aug. 25, 2008), p. 1. The medical
records, the court observed, indicated that some of Wil
kins’ alleged injuries “were pre-existing conditions.” Id.,
at 3. Wilkins had sought treatment for high blood pres
sure and mental health issues even before the assault.
                 Cite as: 559 U. S. ____ (2010)           3

                          Per Curiam

The court acknowledged that Wilkins received an X ray
after the incident “to examine his ‘bruised heel,’ ” but it
“note[d] that bruising is generally considered a de mini
mus [sic] injury.” Id., at 4. The court similarly character
ized as de minimis Wilkins’ complaints of back pain and
headaches. The court denied Wilkins leave to amend his
complaint. In a summary disposition, the Court of Ap
peals affirmed “for the reasons stated by the district
court.” No. 08–7881 (CA4, Jan. 23, 2009).
                             II
   In requiring what amounts to a showing of significant
injury in order to state an excessive force claim, the
Fourth Circuit has strayed from the clear holding of this
Court in Hudson. Like Wilkins, the prisoner in Hudson
filed suit under §1983 alleging that corrections officers
had used excessive force in violation of the Eighth
Amendment. Evidence indicated that the officers had
punched Hudson in the mouth, eyes, chest, and stomach
without justification, resulting in “minor bruises and
swelling of his face, mouth, and lip” as well as loosened
teeth and a cracked partial dental plate. 503 U. S., at 4.
A Magistrate Judge entered judgment in Hudson’s favor,
but the Court of Appeals for the Fifth Circuit reversed,
holding that an inmate must prove “a significant injury” in
order to state an excessive force claim. Hudson v. McMil
lian, 929 F. 2d 1014, 1015 (1990) (per curiam). According
to the Court of Appeals, Hudson’s injuries, which had not
required medical attention, were too “minor” to warrant
relief. Ibid.
   Reversing the Court of Appeals, this Court rejected the
notion that “significant injury” is a threshold requirement
for stating an excessive force claim. The “core judicial
inquiry,” we held, was not whether a certain quantum of
injury was sustained, but rather “whether force was ap
plied in a good-faith effort to maintain or restore disci
4                    WILKINS v. GADDY

                         Per Curiam

pline, or maliciously and sadistically to cause harm.” 503
U. S., at 7; see also Whitley v. Albers, 475 U. S. 312, 319–
321 (1986). “When prison officials maliciously and sadisti
cally use force to cause harm,” the Court recognized, “con
temporary standards of decency always are violated . . .
whether or not significant injury is evident. Otherwise,
the Eighth Amendment would permit any physical pun
ishment, no matter how diabolic or inhuman, inflicting
less than some arbitrary quantity of injury.” Hudson, 503
U. S., at 9; see also id., at 13–14 (Blackmun, J., concurring
in judgment) (“The Court today appropriately puts to rest
a seriously misguided view that pain inflicted by an exces
sive use of force is actionable under the Eighth Amend
ment only when coupled with ‘significant injury,’ e.g.,
injury that requires medical attention or leaves perma
nent marks”).
   This is not to say that the “absence of serious injury” is
irrelevant to the Eighth Amendment inquiry. Id., at 7.
“[T]he extent of injury suffered by an inmate is one factor
that may suggest ‘whether the use of force could plausibly
have been thought necessary’ in a particular situation.”
Ibid. (quoting Whitley, 475 U. S., at 321). The extent of
injury may also provide some indication of the amount of
force applied. As we stated in Hudson, not “every malevo
lent touch by a prison guard gives rise to a federal cause of
action.” 503 U. S., at 9. “The Eighth Amendment’s prohi
bition of ‘cruel and unusual’ punishments necessarily
excludes from constitutional recognition de minimis uses
of physical force, provided that the use of force is not of a
sort repugnant to the conscience of mankind.” Ibid. (some
internal quotation marks omitted). An inmate who com
plains of a “push or shove” that causes no discernible
injury almost certainly fails to state a valid excessive force
claim. Ibid. (quoting Johnson v. Glick, 481 F. 2d 1028,
1033 (CA2 1973)).
   Injury and force, however, are only imperfectly corre
                 Cite as: 559 U. S. ____ (2010)            5

                          Per Curiam

lated, and it is the latter that ultimately counts. An in
mate who is gratuitously beaten by guards does not lose
his ability to pursue an excessive force claim merely be
cause he has the good fortune to escape without serious
injury. Accordingly, the Court concluded in Hudson that
the supposedly “minor” nature of the injuries “provide[d]
no basis for dismissal of [Hudson’s] §1983 claim” because
“the blows directed at Hudson, which caused bruises,
swelling, loosened teeth, and a cracked dental plate, are
not de minimis for Eighth Amendment purposes.” 503
U. S., at 10.
   The allegations made by Wilkins in this case are quite
similar to the facts in Hudson, and the District Court’s
analysis closely resembles the approach Hudson dis
avowed. Wilkins alleged that he was punched, kicked,
kneed, choked, and body slammed “maliciously and sadis
tically” and “[w]ithout any provocation.” Dismissing Wil
kins’ action sua sponte, the District Court did not hold that
this purported assault, which allegedly left Wilkins with a
bruised heel, back pain, and other injuries requiring medi
cal treatment, involved de minimis force. Instead, the
court concluded that Wilkins had failed to state a claim
because “he simply has not alleged that he suffered any
thing more than de minimus [sic] injury.” No. 3:08–cv–
00138 (WD NC, Apr. 16, 2008), at 2.
   In giving decisive weight to the purportedly de minimis
nature of Wilkins’ injuries, the District Court relied on two
Fourth Circuit cases. See Riley, 115 F. 3d, at 1166–1168;
Taylor, 155 F. 3d, at 483–485. Those cases, in turn, were
based upon the Fourth Circuit’s earlier decision in Nor
man v. Taylor, 25 F. 3d 1259 (1994) (en banc), which
approved the practice of using injury as a proxy for force.
According to the Fourth Circuit, Hudson “does not fore
close and indeed is consistent with [the] view . . . that,
absent the most extraordinary circumstances, a plaintiff
cannot prevail on an Eighth Amendment excessive force
6                         WILKINS v. GADDY

                              Per Curiam

claim if his injuries are de minimis.” 25 F. 3d, at 1263.
  The Fourth Circuit’s strained reading of Hudson is not
defensible. This Court’s decision did not, as the Fourth
Circuit would have it, merely serve to lower the injury
threshold for excessive force claims from “significant” to
“non-de minimis”—whatever those ill-defined terms might
mean. Instead, the Court aimed to shift the “core judicial
inquiry” from the extent of the injury to the nature of the
force—specifically, whether it was nontrivial and “was
applied . . . maliciously and sadistically to cause harm.”
503 U. S., at 7. To conclude, as the District Court did
here, that the absence of “some arbitrary quantity of
injury” requires automatic dismissal of an excessive force
claim improperly bypasses this core inquiry. Id., at 9.2
——————
    2 MostCircuits to consider the issue have rejected the Fourth Cir
cuit’s de minimis injury requirement. See, e.g., Wright v. Goord, 554
F. 3d 255, 269–270 (CA2 2009) (“[O]ur Court has reversed summary
dismissals of Eighth Amendment claims of excessive force even where
the plaintiff’s evidence of injury was slight . . . . [T]he absence of any
significant injury to [the plaintiff] does not end the Eighth Amendment
inquiry, for our standards of decency are violated even in the absence of
such injury if the defendant’s use of force was malicious or sadistic”);
Smith v. Mensinger, 293 F. 3d 641, 648–649 (CA3 2002) (“[T]he Eighth
Amendment analysis must be driven by the extent of the force and the
circumstances in which it is applied; not by the resulting injuries. . . .
[D]e minimis injuries do not necessarily establish de minimis force”);
Oliver v. Keller, 289 F. 3d 623, 628 (CA9 2002) (rejecting the view “that
to support an Eighth Amendment excessive force claim a prisoner must
have suffered from the excessive force a more than de minimis physical
injury” (internal quotation marks omitted)); United States v. LaVallee,
439 F. 3d 670, 687 (CA10 2006) (same).
   The Fifth Circuit has sometimes used language indicating agreement
with the Fourth Circuit’s approach. See, e.g., Gomez v. Chandler, 163
F. 3d 921, 924 (1999) (“[T]o support an Eighth Amendment excessive
force claim a prisoner must have suffered from the excessive force a
more than de minimis injury”). But see Brown v. Lippard, 472 F. 3d
384, 386 (2006) (“This Court has never directly held that injuries must
reach beyond some arbitrary threshold to satisfy an excessive force
claim”). Even in the Fifth Circuit, however, Wilkins likely would have
                     Cite as: 559 U. S. ____ (2010)                     7

                              Per Curiam

  In holding that the District Court erred in dismissing
Wilkins’ complaint based on the supposedly de minimis
nature of his injuries, we express no view on the underly
ing merits of his excessive force claim. In order to prevail,
Wilkins will ultimately have to prove not only that the
assault actually occurred but also that it was carried out
“maliciously and sadistically” rather than as part of “a
good-faith effort to maintain or restore discipline.” Ibid.
Moreover, even if Wilkins succeeds, the relatively modest
nature of his alleged injuries will no doubt limit the dam
ages he may recover.
                        *     *     *
  The petition for certiorari and the motion for leave to
proceed in forma pauperis are granted. The judgment of
the Court of Appeals is reversed, and the case is remanded
for further proceedings consistent with this opinion.

                                                      It is so ordered.




——————
survived dismissal for failure to state a claim because that court’s
precedents have classified the sort of injuries alleged here as non-de
minimis. See, e.g., ibid. (permitting a prisoner’s Eighth Amendment
excessive force claim to proceed to trial where evidence indicated that
the prisoner suffered “one-centimeter abrasions on both his left knee
and left shoulder, pain in his right knee, and tenderness around his left
thumb,” as well as “back problems”); Gomez, 163 F. 3d, at 922 (refusing
to grant summary judgment on de minimis injury grounds where the
prisoner alleged “physical pain [and] bodily injuries in the form of cuts,
scrapes, [and] contusions to the face, head, and body”).
                  Cite as: 559 U. S. ____ (2010)            1

                     THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
        JAMEY L. WILKINS v. OFFICER GADDY
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED 

   STATES COURT OF APPEALS FOR THE FOURTH CIRCUIT

            No. 08–10914.   Decided February 22, 2010


   JUSTICE THOMAS, with whom Justice Scalia joins, con
curring in the judgment.
   I agree with the Court that the Fourth Circuit’s Eighth
Amendment analysis is inconsistent with Hudson v.
McMillian, 503 U. S. 1 (1992). But I continue to believe
that Hudson was wrongly decided. Erickson v. Pardus,
551 U. S. 89, 95 (2007) (dissenting opinion); Farmer v.
Brennan, 511 U. S. 825, 858 (1994) (opinion concurring in
judgment); Helling v. McKinney, 509 U. S. 25, 37 (1993)
(dissenting opinion); Hudson, supra, at 17 (dissenting
opinion).
   “At the time the Eighth Amendment was ratified, the
word ‘punishment’ referred to the penalty imposed for the
commission of a crime.” Helling, supra, at 38 (THOMAS, J.,
dissenting). The Court adhered to this understanding
until 1976, when it declared in Estelle v. Gamble, 429
U. S. 97, that the Cruel and Unusual Punishments Clause
also extends to prison conditions not imposed as part of a
criminal sentence. See generally Hudson, supra, at 18–20
(THOMAS, J., dissenting); Farmer, supra, at 861 (THOMAS,
J., concurring in judgment). To limit this abrupt expan
sion of the Clause, the Court specified that its new inter
pretation of the Eighth Amendment should not extend to
every deprivation a prisoner suffers, but instead should
apply “only [to] that narrow class of deprivations involving
‘serious’ injury inflicted by prison officials acting with a
culpable state of mind.” Hudson, supra, at 20 (THOMAS,
J., dissenting) (citing Estelle, supra, at 106); see generally
Wilson v. Seiter, 501 U. S. 294, 298 (1991).
2                   WILKINS v. GADDY

              THOMAS, J., concurring in judgment

   Hudson, however, discarded the requirement of serious
injury. Building upon Estelle’s mislaid foundation, the
Court concluded that force, rather than injury, is the
relevant inquiry, and that a prisoner who alleges excessive
force at the hands of prison officials and suffers nothing
more than de minimis injury can state a claim under the
Eighth Amendment. Hudson thus turned the Eighth
Amendment into “a National Code of Prison Regulation,”
503 U. S., at 28 (THOMAS, J., dissenting); Farmer, 511
U. S., at 859 (THOMAS, J., concurring in judgment), with
“federal judges [acting as] superintendents of prison condi
tions nationwide,” id., at 860. Although neither the Con
stitution nor our precedents require this result, no party
to this case asks us to overrule Hudson. Accordingly, I
concur in the Court’s judgment.